 

Exhibit 10.2

 

NOTE

 

LENDER: ACCESS ROAD CAPITAL, LLC New York, New York PRINCIPAL AMOUNT:
$10,000,000.00 July 16, 2020

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby promise to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds, pursuant
to such Credit Agreement, dated as of July 16, 2020 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), between Borrowers and Lender, (i) on the dates
set forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to the Loan and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of the Loan.

 

The Borrowers hereby promise to pay interest at the Default Rate, on demand, on
the Loan and other Obligations as provided in the Credit Agreement.

 

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever as further provided in the Credit Agreement. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

This note is the Note referred to in the Credit Agreement that, among other
things, contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such term in the Credit Agreement.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT AND THE INTERCREDITOR AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, this Note is executed as of the date set forth above.

 

  BORROWERS:       FUBOTV INC., a Delaware corporation       By: /s/ Simone
Nardi   Name: Simone Nardi   Title: Chief Financial Officer         FACEBANK
GROUP, INC., a Florida corporation       By: /s/ David Gandler   Name: David
Gandler   Title: CEO

 

 

